Exhibit 10.32

 

 

 

SECURITIES PURCHASE AGREEMENT

by and among

THE UNITED STATES DEPARTMENT OF THE TREASURY,

PREMIERWEST BANCORP

and

STARBUCK BANCSHARES, INC.

Dated as of December 11, 2012

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I  

DEFINITIONS

     1    Section 1.01  

Definitions of Certain Terms

     1    Section 1.02  

Interpretation

     4    ARTICLE II  

THE SECURITIES PURCHASE

     4    Section 2.01  

Purchase and Sale of the Shares and the Warrant

     4    Section 2.02  

Closing of the Securities Purchase

     5    ARTICLE III  

REPRESENTATIONS AND WARRANTIES

     5    Section 3.01  

Representations and Warranties of the Purchaser

     5    Section 3.02  

Representations and Warranties of the Company

     6    ARTICLE IV  

COVENANTS

     7    Section 4.01  

Forbearances of the Seller

     7    Section 4.02  

Further Action

     7    Section 4.03  

Merger Agreement

     7    Section 4.04  

Merger

     7    Section 4.05  

Remaining Certification and Disclosure Requirements

     7    Section 4.06  

Transferability Restrictions Related to Long-Term Restricted Stock

     8    Section 4.07  

Executive Compensation

     8    ARTICLE V  

CONDITIONS TO THE CLOSING

     8    Section 5.01  

Conditions to Each Party’s Obligations

     8    Section 5.02  

Condition to Obligations of the Seller

     9    ARTICLE VI  

TERMINATION

     10    Section 6.01  

Termination Events

     10    Section 6.02  

Effect of Termination

     10    ARTICLE VII  

MISCELLANEOUS

     11    Section 7.01  

Waiver; Amendment

     11    Section 7.02  

Counterparts

     11    Section 7.03  

Governing Law; Choice of Forum; Waiver of Jury Trial

     11    Section 7.04  

Expenses

     11   

 

-i-



--------------------------------------------------------------------------------

Section 7.05  

Notices

     11    Section 7.06  

Entire Understanding; No Third Party Beneficiaries

     13    Section 7.07  

Assignment

     13    Section 7.08  

Severability

     13   

 

-ii-



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (as amended, supplemented or otherwise
modified from time to time, this “Agreement”) is dated as of December 11, 2012,
by and among the United States Department of the Treasury (the “Seller”),
PremierWest Bancorp, an Oregon corporation (the “Company”), and Starbuck
Bancshares, Inc., a Minnesota corporation (the “Purchaser”).

RECITALS

WHEREAS, the Seller is currently the owner of and holds (i) 41,400 shares of
Fixed Rate Cumulative Perpetual Preferred Stock, Series B, of the Company (the
“Shares”) and (ii) a ten-year warrant to purchase 109,039 shares of Company
Common Stock (the “Warrant”);

WHEREAS, on October 29, 2012, the Purchaser, Pearl Merger Sub Corp., an Oregon
corporation and wholly-owned subsidiary of the Purchaser (“Merger Sub”), and the
Company entered into an Agreement and Plan of Merger (the “Merger Agreement”),
pursuant to which, among other things and subject to the terms and conditions
set forth therein, (i) the Company will merge with and into Merger Sub, with
Merger Sub continuing thereafter as the surviving corporation and (ii) each
outstanding share of Company Common Stock will convert into the right to receive
the Merger Consideration (as defined in the Merger Agreement) (collectively, the
“Merger”); and

WHEREAS, the Seller desires to sell to the Purchaser, and the Purchaser desires
to purchase from the Seller, subject to the terms and conditions contained in
this Agreement, all of the Shares and the Warrant (the “Securities Purchase”).

NOW, THEREFORE, in consideration of the premises, and of the various
representations, warranties, covenants and other agreements and undertakings of
the parties hereto, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

AGREEMENT

ARTICLE I

DEFINITIONS

Section 1.01 Definitions of Certain Terms. For purposes of this Agreement, the
following terms are used with the meanings assigned below (such definitions to
be equally applicable to both the singular and plural forms of the terms herein
defined):

“Affiliate” means, with respect to any person, any person directly or indirectly
controlling, controlled by or under common control with, such other person. For
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under



--------------------------------------------------------------------------------

common control with”) when used with respect to any person, means the
possession, directly or indirectly, of the power to cause the direction of
management and/or policies of such person, whether through the ownership of
voting securities by contract or otherwise.

“Agreement” has the meaning set forth in the introductory paragraph of this
agreement.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banking organizations in the State of Oregon or the State of Minnesota are
required or authorized by Law to be closed.

“Closing” has the meaning set forth in Section 2.02(A).

“Closing Date” has the meaning set forth in Section 2.02(A).

“Company” has the meaning set forth in the introductory paragraph to this
Agreement.

“Company Common Stock” means the common stock, no par value, of the Company.

“Company Material Adverse Effect” means a material adverse effect on the
business, results of operations or financial condition of the Company and its
consolidated Subsidiaries taken as a whole; provided, however, that Company
Material Adverse Effect shall not be deemed to include the effects of
(i) changes after the date hereof in general business, economic or market
conditions (including changes generally in prevailing interest rates, credit
availability and liquidity, currency exchange rates and price levels or trading
volumes in the United States or foreign securities or credit markets), or any
outbreak or escalation of hostilities, declared or undeclared acts of war or
terrorism, in each case generally affecting the industries in which the Company
and its Subsidiaries operate, (ii) changes or proposed changes after the date
hereof in United States generally accepted accounting principles or regulatory
accounting requirements, or authoritative interpretations thereof, (iii) changes
or proposed changes after the date hereof in securities, banking and other Laws
of general applicability or related policies or interpretations of Governmental
Entities (in the case of each of these clauses (i), (ii) and (iii), other than
changes or occurrences to the extent that such changes or occurrences have or
would reasonably be expected to have a materially disproportionate adverse
effect on the Company and its consolidated Subsidiaries taken as a whole
relative to comparable United States banking or financial services
organizations), or (iv) changes in the market price or trading volume of the
Company Common Stock or any other equity, equity-related or debt securities of
the Company or its consolidated Subsidiaries (it being understood and agreed
that the exception set forth in this clause (iv) does not apply to the
underlying reason giving rise to or contributing to any such change).

“Compensation Regulations” means any guidance, rule or regulation, as the same
shall be in effect from time to time, promulgated pursuant to or implementing
Section 111 of the Emergency Economic Stabilization Act of 2008, as amended by
the American Recovery and Reinvestment Act of 2009, or otherwise from time to
time.

 

-2-



--------------------------------------------------------------------------------

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

“Governmental Entity” means any court, administrative agency or commission or
other governmental or regulatory authority or instrumentality or self-regulatory
organization.

“Law” means any law, statute, code, ordinance, rule, regulation, judgment,
order, award, writ, decree or injunction issued, promulgated or entered into by
or with any Governmental Entity.

“Liens” means any liens, licenses, pledges, charges, encumbrances, adverse
rights or claims and security interests whatsoever.

“Merger” has the meaning set forth in the recitals to this Agreement.

“Merger Agreement” has the meaning set forth in the recitals to this Agreement.

“Merger Sub” has the meaning set forth in the recitals to this Agreement.

“Purchase Price” has the meaning set forth in Section 2.01.

“Purchaser” has the meaning set forth in the introductory paragraph to this
Agreement.

“Regulatory Event” means, with respect to the Company, that (i) the Federal
Deposit Insurance Corporation or any other applicable Governmental Entity shall
have been appointed as conservator or receiver for the Company or any
Subsidiary; (ii) the Company or any Subsidiary shall have been considered in
“troubled condition” for the purposes of 12 U.S.C. Sec. 1831i or any regulation
promulgated thereunder; (iii) the Company or any Subsidiary shall qualify as
“Undercapitalized,” “Significantly Undercapitalized,” or “Critically
Undercapitalized” as those terms are defined in 12 U.S.C. Sec. 1831o or other
applicable Law; or (iv) the Company or any Subsidiary shall have become subject
to any formal or informal regulatory action requiring the Company or any
Subsidiary to materially improve its capital, liquidity or safety and soundness.

“Relevant Period” means the period in which any obligation of the Company
arising from financial assistance under the Troubled Asset Relief Program
remains outstanding, as it may be further described in the Compensation
Regulations.

“Securities Purchase” has the meaning set forth in the recitals in this
Agreement.

“Seller” has the meaning set forth in the introductory paragraph to this
Agreement.

“Shares” has the meaning set forth in the recitals to this Agreement.

“Subsidiary” means, with respect to any person, any bank, corporation,
partnership, joint venture, limited liability company or other organization,
whether incorporated or unincorporated, (i) of which such person or a subsidiary
of such person is a general partner or

 

-3-



--------------------------------------------------------------------------------

managing member or (ii) at least a majority of the securities or other interests
of which having by their terms ordinary voting power to elect a majority of the
board of directors or persons performing similar functions with respect to such
entity is directly or indirectly owned by such person and/or one or more
subsidiaries thereof.

“Warrant” has the meaning set forth in the recitals to this Agreement.

Section 1.02 Interpretation. The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Section references are to this Agreement unless otherwise specified. Whenever
the words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.” The term
“person” as used in this Agreement shall mean any individual, corporation,
limited liability company, limited or general partnership, joint venture,
government or any agency or political subdivision thereof, or any other entity
or any group (as defined in Section 13(d)(3) of the Exchange Act) comprised of
two or more of the foregoing. The table of contents and headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. In this Agreement, all
references to “dollars” or “$” are to United States dollars. This Agreement and
any documents or instruments delivered pursuant hereto or in connection herewith
shall be construed without regard to the identity of the person who drafted the
various provisions of the same. Each and every provision of this Agreement and
such other documents and instruments shall be construed as though all of the
parties participated equally in the drafting of the same. Consequently, the
parties acknowledge and agree that any rule of construction that a document is
to be construed against the drafting party shall not be applicable either to
this Agreement or such other documents and instruments.

ARTICLE II

THE SECURITIES PURCHASE

Section 2.01 Purchase and Sale of the Shares and the Warrant. Subject to, and on
the terms and conditions of, this Agreement, effective at the Closing, the
Purchaser will purchase from the Seller, and the Seller will sell, transfer,
convey, assign and deliver to the Purchaser, all of the Shares and the Warrant,
free and clear of all Liens. The aggregate purchase price for the Shares and the
Warrant shall be an amount in cash equal to Forty-One Million Four Hundred
Thousand Dollars ($41,400,000) (the “Purchase Price”).

 

-4-



--------------------------------------------------------------------------------

Section 2.02 Closing of the Securities Purchase. (A) Subject to Article V, the
closing of the Securities Purchase (the “Closing”) shall be held (1) immediately
prior to the filing of the articles of merger with the Secretary of State of the
State of Oregon pursuant to which the Merger will be consummated or (2) at such
other time or date that is agreed to in writing by the Seller, the Purchaser and
the Company (the date on which the Closing occurs, the “Closing Date”). The
Closing shall be held at such place as the Seller, the Purchaser and the Company
shall mutually agree in writing.

(B) At the Closing, or simultaneously therewith, the following shall occur:

(1) the Seller will deliver to the Purchaser certificates for the Shares and the
Warrant, duly endorsed in blank or accompanied by stock powers duly endorsed in
blank or other required instruments of transfer; and

(2) the Purchaser will pay the Purchase Price to the Seller, by wire transfer in
immediately available funds, to an account designated in writing by the Seller
to the Purchaser, such designation to be made not later than two Business Days
prior to the Closing Date.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.01 Representations and Warranties of the Purchaser. The Purchaser
hereby represents and warrants to the Seller as follows:

(A) Existence and Power. The Purchaser is duly organized and validly existing as
a corporation under the Laws of the State of Minnesota and has all requisite
power and authority to execute and deliver this Agreement and to consummate the
transactions contemplated by this Agreement.

(B) Authorization. The execution and delivery of this Agreement, and the
consummation by the Purchaser of the transactions contemplated hereby, have been
duly and validly approved by all necessary corporate action of the Purchaser,
and no other corporate or shareholder proceedings on the part of the Purchaser
are necessary to approve this Agreement or to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by the Purchaser, and (assuming the due authorization, execution and
delivery of this Agreement by the Seller and the Company) this Agreement
constitutes a valid and binding obligation of the Purchaser, enforceable against
the Purchaser in accordance with its terms, except as enforcement may be limited
by general principles of equity whether applied in a court of law or a court of
equity and by bankruptcy, insolvency and similar Laws affecting creditors’
rights and remedies generally.

(C) Non-Contravention. Neither the execution and delivery of this Agreement nor
the consummation by the Purchaser of the transactions contemplated hereby, will
violate any provision of the charter or bylaws or similar governing documents of
the Purchaser or, assuming that the consents, approvals, filings and
registrations referred to in Section 3.01(D) are received or made (as
applicable), applicable Law.

(D) Consents and Approvals. Except for any consents, approvals, filings or
registrations required in connection with the transactions contemplated by the
Merger Agreement, no consents or approvals of, or filings or registrations with,
any Governmental Entity or of or with any other third party by and on behalf of
the Purchaser are necessary in connection with the execution and delivery by the
Purchaser of this Agreement and the consummation by the Purchaser of the
transactions contemplated hereby.

 

-5-



--------------------------------------------------------------------------------

(E) Securities Matters. The Shares and the Warrant are being acquired by the
Purchaser for its own account and without a view to the public distribution or
sale of the Shares or the Warrant.

(F) Availability of Funds. The Purchaser has, and will have as of the Closing,
sufficient funds available to consummate the transactions contemplated
hereunder.

Section 3.02 Representations and Warranties of the Company. The Company hereby
represents and warrants to the Seller as follows:

(A) Existence and Power. The Company is duly organized and validly existing as a
corporation under the Laws of the State of Oregon and has all requisite power
and authority to execute and deliver this Agreement and to consummate the
transactions contemplated by this Agreement.

(B) Authorization. The execution and delivery of this Agreement, and the
consummation by the Company of the transactions contemplated hereby, have been
duly and validly approved by all necessary corporate action of the Company, and
no other corporate or shareholder proceedings on the part of the Company are
necessary to approve this Agreement or to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by the Company, and (assuming the due authorization, execution and
delivery of this Agreement by the Seller and the Purchaser) this Agreement
constitutes a valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms, except as enforcement may be limited
by general principles of equity whether applied in a court of law or a court of
equity and by bankruptcy, insolvency and similar Laws affecting creditors’
rights and remedies generally.

(C) Non-Contravention. Neither the execution and delivery of this Agreement nor
the consummation by the Company of the transactions contemplated hereby, will
violate any provision of the charter or bylaws or similar governing documents of
the Company or, assuming that the consents, approvals, filings and registrations
referred to in Section 3.02(D) are received or made (as applicable), applicable
Law.

(D) Consents and Approvals. Except for any consents, approvals, filings or
registrations required in connection with the transactions contemplated by the
Merger Agreement, no consents or approvals of, or filings or registrations with,
any Governmental Entity or of or with any other third party by and on behalf of
the Company are necessary in connection with the execution and delivery by the
Company of this Agreement and the consummation by the Company of the
transactions contemplated hereby.

 

-6-



--------------------------------------------------------------------------------

ARTICLE IV

COVENANTS

Section 4.01 Forbearances of the Seller. From the date hereof until the Closing,
without the prior written consent of the Purchaser, the Seller will not:

(A) directly or indirectly transfer, sell, assign, distribute, exchange, pledge,
hypothecate, mortgage, encumber or otherwise dispose of or engage in or enter
into any hedging transactions with respect to, any of the Shares, the Warrant or
any portion thereof or interest therein (other than pursuant to the Securities
Purchase);

(B) exercise the Warrant, in whole or in part; or

(C) agree, commit to or enter into any agreement to take any of the actions
referred to in Section 4.01(A) or Section 4.01(B).

Notwithstanding the foregoing, the Seller may undertake any of the actions set
forth in Section 4.01(A) with an Affiliate of the Seller so long as this
Agreement is assigned to such Affiliate in accordance with Section 7.07 of this
Agreement. For the avoidance of doubt, until the Closing, except as expressly
set forth in this Section 4.01, the Seller shall continue to be able to exercise
all rights and privileges with respect to the Shares and the Warrant.

Section 4.02 Further Action. The Seller, the Purchaser and the Company (A) shall
each execute and deliver, or shall cause to be executed and delivered, such
documents and other instruments and shall take, or shall cause to be taken, such
further action as may be reasonably necessary to carry out the provisions of
this Agreement and give effect to the transactions contemplated by this
Agreement and (B) shall refrain from taking any actions that could reasonably be
expected to impair, delay or impede the Closing or the consummation of the
transactions contemplated by this Agreement.

Section 4.03 Merger Agreement. The Purchaser will not agree to any amendment,
modification or waiver of any provision of the Merger Agreement (other than
corrections of obvious errors, if any, or other ministerial amendments) to the
extent such amendment, modification or waiver would adversely affect the Seller,
without the prior written consent of the Seller.

Section 4.04 Merger. The Purchaser shall (i) keep the Seller reasonably apprised
of its progress in obtaining necessary regulatory approvals for the Merger,
(ii) deliver to the Seller copies of any written notices the Purchaser and the
Company deliver to one another under the Merger Agreement to the extent such
notices relate to such approvals, the failure to obtain any such approvals or
the termination of the Merger Agreement and (iii) provide at least seven
(7) days’ prior written notice of the anticipated Closing Date to the Seller.
The Purchaser shall give the Seller prompt written notice of the approval of the
Merger by the holders of the Company Common Stock.

Section 4.05 Remaining Certification and Disclosure Requirements. The Company
and the Purchaser acknowledge, the Company agrees to comply with, and following

 

-7-



--------------------------------------------------------------------------------

the Closing the Purchaser agrees to cause the Company and its successors to
comply with, the applicable certification and disclosure requirements set forth
in the Compensation Regulations, including without limitation those submissions
that are required with respect to the final portion of the Relevant Period (see,
for example, Sections 30.7(c) and (d), Sections 30.11(b) and (c) and
Section 30.15(a)(3) of the Compensation Regulations and FAQ-14 in the Frequently
Asked Questions to the Compensation Regulations, available at
www.financialstability.gov).

Section 4.06 Transferability Restrictions Related to Long-Term Restricted Stock.
The Company and the Purchaser acknowledge that any long-term restricted stock
(as defined in Section 30.1 of the Compensation Regulations) awarded by the
Company that has otherwise vested may not become transferable, or payable in the
case of a restricted stock unit, at any time earlier than as permitted under the
schedule set forth in the definition of long-term restricted stock in
Section 30.1 of the Compensation Regulations. For this purpose, aggregate
financial assistance received (for purposes of the definition of long-term
restricted stock) includes the full original liquidation amount with respect to
41,400 Shares (see FAQ-15 in the Frequently Asked Questions to the Compensation
Regulations, available at www.financialstability.gov). Upon the sale of the
Shares to the Purchaser, in the event that any long-term restricted stock
awarded by the Company is not permitted to become transferable, or payable in
the case of a restricted stock unit, under the schedule set forth in the
definition of long-term restricted stock in Section 30.1 of the Compensation
Regulations, the Company shall cancel such long-term restricted stock and/or
restricted stock units.

Section 4.07 Executive Compensation. Neither the Purchaser nor the Company shall
take any action that will result in, nor will the Purchaser or the Company
permit, directly or indirectly, the acceleration, vesting, enhancement or
increase in the payments or benefits that would otherwise become due as a result
of the consummation of the Merger to any current or former executive officers of
the Company.

ARTICLE V

CONDITIONS TO THE CLOSING

Section 5.01 Conditions to Each Party’s Obligations. The respective obligations
of each of the Purchaser and the Seller to consummate the Securities Purchase
are subject to the fulfillment, or written waiver by the Purchaser and the
Seller, prior to the Closing, of each of the following conditions:

(A) Satisfaction of Conditions Precedent to the Merger. All conditions precedent
to the Merger set forth in the Merger Agreement (other than those conditions
that by their nature are to be satisfied at the closing of the Merger) shall
have been satisfied or waived.

(B) Regulatory Approvals. All regulatory approvals required to consummate the
Securities Purchase shall have been obtained and shall remain in full force and
effect and all statutory waiting periods in respect thereof shall have expired
or been terminated.

(C) No Injunctions or Restraints; Illegality. No order, injunction or decree
issued by any court or agency of competent jurisdiction or other legal restraint
or prohibition

 

-8-



--------------------------------------------------------------------------------

preventing the consummation of the Securities Purchase shall be in effect. No
Law shall have been enacted, entered, promulgated or enforced by any
Governmental Entity which prohibits or makes illegal the consummation of the
Securities Purchase.

Section 5.02 Condition to Obligations of the Seller. The obligation of the
Seller to consummate the Securities Purchase is also subject to the fulfillment,
or written waiver by the Seller, prior to the Closing, of the following
conditions:

(A) Other Events. None of the following shall have occurred since the date
hereof:

(1) the Company or any of its Subsidiaries shall have (a) dissolved (other than
pursuant to a consolidation, amalgamation or merger); (b) become insolvent or
unable to pay its debts or failed or admitted in writing its inability generally
to pay its debts as they become due; (c) made a general assignment, arrangement
or composition with or for the benefit of its creditors; (d) instituted or have
instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors’ rights, or a petition shall have been presented
for its winding-up or liquidation, and, in the case of any such proceeding or
petition instituted or presented against it, such proceeding or petition shall
have resulted in a judgment of insolvency or bankruptcy or the entry of an order
for relief or the making of an order for its winding-up or liquidation; (e) had
a resolution passed for its winding-up, official management or liquidation
(other than pursuant to a consolidation, amalgamation or merger); (f) sought or
shall have become subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets; (g) had a secured party take
possession of all or substantially all its assets or had a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all its assets; (h) caused or shall have been
subject to any event with respect to it which, under the applicable laws of any
jurisdiction, had an analogous effect to any of the events specified in clauses
(a) to (g) (inclusive); or (i) taken any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the foregoing acts;

(2) a Governmental Entity in any jurisdiction shall have (a) commenced an action
or proceeding against the Company or any of its Subsidiaries; or (b) issued or
entered a temporary restraining order, preliminary or permanent injunction or
other order binding upon the Company or any of its Subsidiaries, which in the
case of (a) and (b) shall have had or shall be reasonably expected to have a
Company Material Adverse Effect;

(3) any fact, circumstance, event, change, occurrence, condition or development
shall have occurred that, individually or in the aggregate, shall have had or
shall be reasonably likely to have a Company Material Adverse Effect; or

(4) any Regulatory Event not otherwise existing on the date hereof.

 

-9-



--------------------------------------------------------------------------------

(B) Representations and Warranties. The representations and warranties set forth
in Article III of this Agreement shall be true and correct as though made on and
as of the Closing Date.

(C) Consents and Approvals. All consents and approvals of, and filings and
registrations with, all Governmental Entities and of or with any other third
party by and on behalf of the Company and the Purchaser that are necessary in
connection with the execution and delivery by the Company and the Purchaser of
this Agreement and the consummation by the Company and the Purchaser of the
transactions contemplated hereby shall have been obtained or made, as
applicable, and shall remain in full force and effect.

(D) Performance Obligations. The Purchaser shall have performed in all material
respects all obligations required to be performed by it under this Agreement at
or prior to the Closing.

(E) Closing Certificates. The Purchaser shall deliver to the Seller a
certificate, dated as of the Closing Date, signed on behalf of the Purchaser by
a senior executive officer thereof certifying to the effect that all conditions
precedent to the Closing have been satisfied.

ARTICLE VI

TERMINATION

Section 6.01 Termination Events. This Agreement may be terminated at any time
prior to the Closing:

(A) by mutual written agreement of the Purchaser and the Seller; or

(B) by the Purchaser, upon written notice to the Seller, or by the Seller, upon
written notice to the Purchaser, in the event that the Closing Date does not
occur on or before May 29, 2013; provided, however, that the respective rights
to terminate this Agreement pursuant to this Section 6.01(B) shall not be
available to any party whose failure to fulfill any obligation under this
Agreement shall have been the cause of, or shall have resulted in, the failure
of the Closing Date to occur on or prior to such date.

This Agreement shall automatically terminate upon the termination of the Merger
Agreement in accordance with its terms.

Section 6.02 Effect of Termination. In the event of termination of this
Agreement as provided in Section 6.01, this Agreement shall forthwith become
void and have no effect, and none of the Seller, the Purchaser, the Company, any
affiliates of the Seller, the Purchaser or the Company or any officers,
directors or employees of the Seller, the Purchaser or the Company or any of
their respective affiliates shall have any liability of any nature whatsoever
hereunder, or in connection with the transactions contemplated hereby, except
that this Section 6.02 and Sections 7.03, 7.04, 7.05 and 7.06 shall survive any
termination of this Agreement.

 

-10-



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

Section 7.01 Waiver; Amendment. Any provision of this Agreement may be
(A) waived in writing by the party benefiting by the provision, or (B) amended
or modified at any time by an agreement in writing signed by each of the parties
hereto. Neither any failure nor any delay by any party in exercising any right,
power or privilege under this Agreement or any of the documents referred to in
this Agreement will operate as a waiver of such right, power or privilege, and
no single or partial exercise of any such right, power or privilege will
preclude any other or further exercise of such right, power or privilege.

Section 7.02 Counterparts. This Agreement may be executed by facsimile or other
electronic means and in counterparts, all of which shall be considered an
original and one and the same agreement and shall become effective when
counterparts have been signed by each of the parties and delivered to the other
parties, it being understood that all parties need not sign the same
counterpart.

Section 7.03 Governing Law; Choice of Forum; Waiver of Jury Trial. (A) This
Agreement and any claim, controversy or dispute arising under or related to this
Agreement, the relationship of the parties, and/or the interpretation and
enforcement of the rights and duties of the parties shall be enforced, governed,
and construed in all respects (whether in contract or in tort) in accordance
with the federal law of the United States if and to the extent such law is
applicable, and otherwise in accordance with the laws of the State of New York
applicable to contracts made and to be performed entirely within such State.
Each of the parties hereto agrees (a) to submit to the exclusive jurisdictions
and venue of the United States District Court of the District of Columbia and
the United States Court of Federal Claims for any and all civil actions, suits
or proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby, and (b) that notice may be served upon (i) the Purchaser at
the address and in the manner set forth for notices to the Purchaser in
Section 7.05, (ii) the Company at the address and in the manner set forth for
notices to the Company in Section 7.05 and (iii) the Seller at the address and
in the manner set forth for notices to the Seller in Section 7.05, but otherwise
in accordance with federal law.

(B) To the extent permitted by applicable Law, each of the parties hereto hereby
unconditionally waives trial by jury in any civil legal action or proceeding
relating to this Agreement or the transactions contemplated hereby.

Section 7.04 Expenses. If requested by the Seller, the Purchaser shall pay all
reasonable out of pocket and documented costs and expenses associated with this
Agreement and the transactions contemplated by this Agreement, including, but
not limited to, the reasonable fees, disbursements and other charges of the
Sellers’s legal counsel and financial advisors.

Section 7.05 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given on the date of delivery if delivered
personally or telecopied (upon telephonic confirmation of receipt), on the first
Business Day following the date of dispatch if delivered by a recognized next
day courier service, or on the third Business Day

 

-11-



--------------------------------------------------------------------------------

following the date of mailing if delivered by registered or certified mail,
return receipt requested, postage prepaid. All notices hereunder shall be
delivered as set forth below or pursuant to such other instructions as may be
designated in writing by the party to receive such notice:

If to the Purchaser to:

Starbuck Bancshares, Inc.

1201 Third Ave., Ste. 1580

Seattle, WA 98101

Facsimile: (206) 395-2199

Attention: Philip A. Donnelly, EVP/General Counsel

With a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

300 South Grand Avenue

Suite 3400

Los Angeles, California 90071

Facsimile: (213) 621-5381

Attention: David C. Eisman

If to the Company to:

PremierWest Bancorp

503 Airport Road – Suite 101

Medford, Oregon 97504

Facsimile: (541) 618-6001

Attention: James Ford, President/CEO

With a copy to:

Lane Powell PC

601 SW Second Avenue, Suite 2100

Portland, Oregon 97204-3158

Facsimile: (503) 778-2200

Attention: Andrew H. Ognall

If to the Seller to:

United States Department of the Treasury

1500 Pennsylvania Avenue, NW

Washington, D.C. 20220

Facsimile: (202) 927-9225

Attention: Chief Counsel Office of Financial Stability

 

-12-



--------------------------------------------------------------------------------

With a copy to:

Cadwalader, Wickersham & Taft LLP

One World Financial Center

New York, New York 10281

Facsimile: (212) 504-6666

Attention: William P. Mills

Section 7.06 Entire Understanding; No Third Party Beneficiaries. This Agreement
(together with the documents, agreements and instruments referred to herein)
represents the entire understanding of the parties with respect to the subject
matter hereof and supersedes any and all other oral or written agreements
heretofore made with respect to the subject matter hereof. Nothing in this
Agreement, expressed or implied, is intended to confer upon any person, other
than the parties hereto, any rights or remedies hereunder.

Section 7.07 Assignment. Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by any party hereto without the prior written consent of the other
parties, and any attempt to assign any right, remedy, obligation or liability
hereunder without such consent shall be null and void; provided, however, that
the Seller may assign this Agreement to an Affiliate of the Seller. If the
Seller assigns this Agreement to an Affiliate, the Seller shall be relieved of
its obligations and liabilities under this Agreement but (i) all rights,
remedies, obligations and liabilities of the Seller hereunder shall continue and
be enforceable by and against and assumed by such Affiliate, (ii) the
Purchaser’s obligations and liabilities hereunder shall continue to be
outstanding and (iii) all references to the Seller herein shall be deemed to be
references to such Affiliate. The Seller will give the Purchaser and the Company
notice of any such assignment; provided, that the failure to provide such notice
shall not void any such assignment.

Section 7.08 Severability. Any term or provision of this Agreement which is
determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid,
illegal or unenforceable the remaining terms and provisions of this Agreement.
or affecting the validity, legality or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction, and if any provision of
this Agreement is determined to be so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as is enforceable, in all
cases so long as neither the economic nor legal substance of the transactions
contemplated hereby is affected in any manner materially adverse to any party or
its shareholders. Upon any such determination, the parties shall negotiate in
good faith in an effort to agree upon a suitable and equitable substitute
provision to effect the original intent of the parties.

[Remainder of page intentionally left blank]

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

UNITED STATES DEPARTMENT OF THE TREASURY By:  

LOGO [g456720ex10_32p17.jpg]

 

  Name:   Timothy G. Massad   Title:   Assistant Secretary for Financial    
Stability PREMIERWEST BANCORP By:  

 

  Name:     Title:   STARBUCK BANCSHARES, INC. By:  

 

  Name:     Title:  

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

UNITED STATES DEPARTMENT OF THE TREASURY By:  

 

  Name:   Timothy G. Massad   Title:   Assistant Secretary for Financial    
Stability PREMIERWEST BANCORP By:  

LOGO [g456720ex10_32p18.jpg]

 

  Name:   James M. Ford   Title:   President and CEO STARBUCK BANCSHARES, INC.
By:  

 

  Name:     Title:  

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

UNITED STATES DEPARTMENT OF THE TREASURY By:  

 

  Name:   Timothy G. Massad   Title:   Assistant Secretary for Financial    
Stability PREMIERWEST BANCORP By:  

 

  Name:     Title:   STARBUCK BANCSHARES, INC. By:  

LOGO [g456720ex10_32p19.jpg]

 

  Name:   PHILIP A. DONNELLY   Title:   EVP / GC

 

[Signature Page to Securities Purchase Agreement]